Exhibit 10.4

TRANSITION SERVICES AGREEMENT

by and between

EXPEDIA, INC.

and

TRIPADVISOR, INC.

DATED AS OF DECEMBER 20, 2011



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of December 20, 2011 (this
“Services Agreement”), is entered into by and between Expedia, Inc., a Delaware
corporation (“Expedia”), and TripAdvisor, Inc., a Delaware corporation and
wholly owned Subsidiary of Expedia (“TripAdvisor”). Capitalized terms used
herein but not defined herein shall have the meaning set forth in that certain
Separation Agreement, dated as of the date hereof, by and between Expedia and
TripAdvisor (the “Separation Agreement”).

WHEREAS, the Board of Directors of Expedia has determined it is appropriate and
desirable to separate Expedia and TripAdvisor into two publicly-traded companies
by separating the businesses comprising Expedia’s TripAdvisor media group from
Expedia’s remaining businesses by way of Expedia and its Subsidiaries effecting
the Separation Transactions, and thereafter effecting a reclassification of the
capital stock of Expedia;

WHEREAS, Expedia and TripAdvisor expect to enter into the Separation Agreement
on the date hereof, which sets forth, among other things, the assets,
liabilities, rights and obligations of each of the Parties for purposes of
effecting the separation of Expedia and TripAdvisor; and

WHEREAS, in connection with such separation, (a) TripAdvisor desires to procure
certain services from Expedia, and Expedia is willing to provide such services
to TripAdvisor, during a transition period commencing on the Effective Date, on
the terms and conditions set forth in this Services Agreement; and (b) Expedia
desires to procure certain services from TripAdvisor, and TripAdvisor is willing
to provide such services to Expedia, during a transition period commencing on
the Effective Date, on the terms and conditions set forth in this Services
Agreement.

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Services Agreement, the Parties hereby agree as
follows:

ARTICLE I

Definitions

1.01. All terms used herein and not defined herein shall have the meanings
assigned to them in the Separation Agreement.

ARTICLE II

Agreement To Provide and Accept Services

2.01. Provision of Services.

(a) On the terms and subject to the conditions contained herein, Expedia shall
provide, or shall cause its Subsidiaries and Affiliates and their respective
employees designated by Expedia (such designated Subsidiaries, Affiliates and
employees, together with Expedia, being herein collectively referred to as the
“Expedia Service Providers”) to provide, to



--------------------------------------------------------------------------------

TripAdvisor, the services (“Expedia Services”) listed on the Schedule of
Services agreed upon and exchanged between the Parties on the date hereof (the
“Services Schedule”) as being performed by Expedia. Subject to Section 3.01, any
decisions as to which of the Expedia Service Providers (including the decisions
to use third parties) shall provide the Expedia Services shall be made by
Expedia in its sole discretion, except to the extent specified in the Services
Schedule. Each Expedia Service shall be provided in exchange for the
consideration set forth with respect to such Expedia Service on the Services
Schedule or as the Parties may otherwise agree in writing. Each Expedia Service
shall be provided and accepted in accordance with the terms, limitations and
conditions set forth herein and on the Services Schedule.

(b) On the terms and subject to the conditions contained herein, TripAdvisor
shall provide, or shall cause its Subsidiaries and Affiliates and their
respective employees designated by it (such designated Subsidiaries, Affiliates
and employees, together with TripAdvisor, being herein collectively referred to
as the “TripAdvisor Service Providers” and together with the Expedia Service
Providers, the “Service Providers”) to provide, to Expedia the services
(“TripAdvisor Services” and together with the Expedia Services, the “Services”)
listed on the Services Schedule as being performed by TripAdvisor. Subject to
Section 3.01, any decisions as to which of the TripAdvisor Service Providers
(including the decisions to use third parties) shall provide the TripAdvisor
Services shall be made by TripAdvisor in its sole discretion, except to the
extent specified on the Services Schedule. Each TripAdvisor Service shall be
provided in exchange for the consideration set forth with respect to such
Service on the Services Schedule or as the Parties may otherwise agree in
writing. Each TripAdvisor Service shall be provided and accepted in accordance
with the terms, limitations and conditions set forth herein and on the Schedule.

(c) As used in this Services Agreement, the term “Receiving Party” shall mean
the Party receiving Services.

2.02. Books and Records; Availability of Information. Each Party shall create
and maintain accurate books and records in connection with the provision of the
Services performed or caused to be performed by it and, upon reasonable notice
from the other Party, shall make available for inspection and copy by such other
Party’s agents such books and records during reasonable business hours with such
inspection occurring no more than one (1) time during the term in which the
Service Provider has provided the applicable Service. Moreover, such inspection
shall be conducted by the Receiving Party or its agents in a manner that will
not unreasonably interfere with the normal business operations of the Service
Provider. Each Party shall make available on a timely basis to the Service
Providers all information and materials reasonably requested by such Service
Providers to enable them to provide the Services. Each Receiving Party shall
provide to the Service Providers reasonable access to such Receiving Party’s
premises to the extent necessary for the purpose of providing the Services.

 

-2-



--------------------------------------------------------------------------------

ARTICLE III

Services; Payment; Independent Contractors

3.01. Services To Be Provided. (a) Unless otherwise agreed by the Parties
(including to the extent specified on the Services Schedule), (i) the Service
Providers shall be required to perform the Services only in a manner, scope,
nature and quality as provided by or within Expedia that is similar in all
material respects to the manner in which such Services were performed
immediately prior to the Effective Date, and (ii) the Services shall be used for
substantially the same purposes and in substantially the same manner (including
as to volume, amount, level or frequency, as applicable) as the Services have
been used immediately prior to the Effective Date; provided, however, that the
Services Schedule shall control the scope of the Service to be performed (to the
extent provided therein), unless otherwise agreed in writing. Each Party and the
Service Providers shall act under this Services Agreement solely as an
independent contractor and not as an agent or employee of any other Party or any
of such Party’s Affiliates. As an independent contractor, all overhead and
personnel necessary to the Services required of the Service Providers hereunder
shall be the Service Provider’s sole responsibility and shall be at the Service
Provider’s sole cost and expense. No Service Provider shall have the authority
to bind the Receiving Party by contract or otherwise.

(b) The provision of Services by Service Providers shall be subject to Article V
hereof.

(c) Each Party agrees to use its reasonable efforts to reduce or eliminate its
dependency on the Services as soon as is reasonably practicable; provided that a
breach of this Section 3.01(c) shall not affect a Service Provider’s obligation
to provide any Service through the term applicable to such Service.

3.02. The Parties will use good-faith efforts to reasonably cooperate with each
other in all matters relating to the provision and receipt of Services. Such
cooperation shall include obtaining all consents, licenses or approvals
necessary to permit each Party to perform its obligations hereunder; provided,
however, under no circumstances shall any Service Provider be required to make
any payments to any third party in respect of any such consents, licenses or
approvals nor shall any Service Provider be required to make any alternative
arrangements in the event that any such consents, licenses or approvals are not
obtained.

3.03. Additional Services.

(a) From time to time during the term, each of Expedia and TripAdvisor may
request the other Party (i) to provide additional (including as to volume,
amount, level or frequency, as applicable) or different services which the other
Party is not expressly obligated to provide under this Agreement if such
services are of the type and scope provided within Expedia during fiscal year
2011 or (ii) expand the scope of any Service (such additional or expanded
services, the “Additional Services”). The Party receiving such request shall
consider such request in good faith and shall use commercially reasonable
efforts to provide such Additional Services; provided, no Party shall be
obligated to provide any Additional Services if it does not, in its reasonable
judgment, have adequate resources to provide such Additional Services or if the
provision of such Additional Services would interfere with the operation of its
business. The Party receiving the request for Additional Services shall notify
the requesting Party within fifteen (15) days as to whether it will or will not
provide the Additional Services.

 

-3-



--------------------------------------------------------------------------------

(b) If a Party agrees to provide Additional Services pursuant to
Section 3.03(a), then a representative of each party shall in good faith
negotiate the terms of a supplement to the Services Schedule which will describe
in detail the service, project scope, term, price and payment terms to be
charged for the Additional Services. Once agreed to in writing, the supplement
to the Services Schedule shall be deemed part of this Services Agreement as of
such date and the Additional Services shall be deemed “Services” provided
hereunder, in each case subject to the terms and conditions of this Agreement.

3.04. Payments. Except as may be set forth on the Services Schedule, statements
will be delivered to the Receiving Party within fifteen days after the end of
each month by the Service Providers designated by each Party for Services
provided to the Receiving Party during the preceding month, and each such
statement shall set forth a brief description of such Services, the amounts
charged therefor, and, except as the Parties may agree or as set forth on the
Services Schedule, such amounts shall be due and payable by the Receiving Party
within thirty (30) days after the date of such statement. Statements not paid
within such 30-day period shall be subject to late charges, calculated at an
interest rate per annum equal to the Prime Rate plus 2% (or the maximum legal
rate, whichever is lower), and calculated for the actual number of days elapsed,
accrued from the date on which such payment was due up to the date of the actual
receipt of payment. Payments shall be made by wire transfer to an account
designated in writing from time to time by Service Provider.

3.05. Payroll Transition. On or about December 30, 2011, Expedia shall, through
Expedia payroll systems, (a) pay TripAdvisor employees in respect of the
December 12, 2011 to December 25, 2011 pay period (the “Final Pay Period”),
(b) make contributions to the TripAdvisor 401(k) Plan on behalf of the
TripAdvisor employees in respect of the Final Pay Period, and (c) make any
applicable withholdings, and pay any applicable payroll taxes relating to
TripAdvisor employees in respect of such Final Pay Period. No later than
January 31, 2012, Expedia shall provide to TripAdvisor an invoice that sets
forth the product (such product, the “Payroll Transition Amount”) obtained by
multiplying (x) the aggregate amount of payments made pursuant to clauses
(a) through (c) of the immediately preceding sentence by (y) 35.71%. TripAdvisor
shall remit to Expedia the Payroll Transition Amount no later than February 15,
2012. Expedia’s calculation of the Payroll Transition Amount pursuant to this
Section 3.05 shall be final and binding upon TripAdvisor.

3.06. Disclaimer of Warranty. EXCEPT AS EXPRESSLY SET FORTH IN THIS SERVICES
AGREEMENT, THE SERVICES TO BE PURCHASED UNDER THIS SERVICES AGREEMENT ARE
FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE. In the event that the provision of any Service for the
account of a Receiving Party by a Service Provider conflicts with such Service
Provider’s provision of such Service for its own account, priority for the
provision of such Service shall be allocated in an equitable manner on an
aggregate basis, and in a manner consistent with the Receiving Party’s level of
use of such Service during fiscal year 2011 up to the Effective Date (or as
described on the Services Schedule).

3.07. Taxes. In the event that any Tax is properly chargeable on the provision
of the Services as indicated on the Services Schedule, the Receiving Party shall
be responsible for and shall pay the amount of any such Tax in addition to and
at the same time as the Service fees. All Service fees and other consideration
will be paid free and clear of and without withholding or deduction for or on
account of any Tax, except as may be required by law.

 

-4-



--------------------------------------------------------------------------------

3.08. Use of Services. The Receiving Party shall not, and shall cause its
Affiliates not to, resell any Services to any person whatsoever or permit the
use of the Services by any person other than in connection with the conduct of
the Receiving Party’s operations as conducted immediately prior to the Effective
Date.

ARTICLE IV

Term of Services

4.01. The provision of Services shall commence on the Effective Date and shall
terminate no later than twelve (12) months after the date hereof or as of the
date indicated for each such Service on the Services Schedule; provided,
however, that subject to the Services Schedule, any Service may be cancelled or
reduced in amount or any portion thereof by the Receiving Party upon ninety
(90) days’ written notice thereof (or such other notice period if one is set
forth for such Service on the Services Schedule) subject to the requirement that
the Receiving Party pay to the Service Provider the actual out-of-pocket costs
incurred by the Service Provider, as well as the actual incremental internal
costs incurred by the Service Providers, in each case directly resulting from
such cancellation (including employee severance and other termination costs),
which out-of-pocket and internal costs shall be set forth in a written statement
provided by the Service Provider to the Receiving Party; provided, further, that
such costs shall not exceed amounts payable hereunder in respect of the
applicable Service for the ninety (90) days prior to such termination. The
foregoing notwithstanding and subject to Section 7.02, (i) a Service Provider
may immediately terminate any individual Service provided to a Receiving Party
in the event that the Receiving Party fails to make payments for such Service
under Section 3.04 and has not cured such failure within thirty (30) days of
written notice of such failure from the Service Provider, and (ii) upon ninety
(90) days’ written notice, the Service Provider may terminate any Service
provided to the Receiving Party at such time as the Service Provider no longer
provides the same Service to itself for its own account.

4.02. In the event a Receiving Party requests an extension of the term
applicable to the provision of Services, such request shall be considered in
good faith by the Service Provider. Any terms, conditions or costs or fees to be
paid by the Receiving Party for Services provided during an extended term will
be on mutually acceptable terms. For the avoidance of doubt, under no
circumstances shall a Service Provider be required to extend the term of
provision of any Service if (i) the Service Provider does not, in its reasonable
judgment, have adequate resources to continue providing such Services, (ii) the
extension of the term would interfere with the operation of the Service
Provider’s business or (iii) the extension would require capital expenditure on
the part of the Service Provider or otherwise require the Service Provider to
renew or extend any Contract with any third party.

4.03. Termination of Certain Agreements. Notwithstanding any provision to the
contrary in the PSG Lodging Supply Services Agreement, between Expedia Partner
Services Group Sarl and Expedia Business Service (Beijing) Co., Ltd., effective
July 1, 2010, (the “PSG Agreement”), Expedia and TripAdvisor shall terminate the
PSG Agreement, such termination

 

-5-



--------------------------------------------------------------------------------

effective no later than twelve (12) months after the date hereof.
Notwithstanding any provision to the contrary in the Fulfillment Services
Agreement, between Egencia LLC (“Egencia”) and eLong, Inc. (“eLong”), dated as
of January 1, 2009 (“FSA Agreement”), Egencia and eLong shall terminate the FSA
Agreement, such termination effective no later than (12) months after the date
hereof.

ARTICLE V

Force Majeure

5.01. The Service Providers shall not be liable for any expense, loss or damage
whatsoever arising out of any interruption of Service or delay or failure to
perform under this Services Agreement that is due to acts of God, acts of a
public enemy, acts of terrorism, acts of a nation or any state, territory,
province or other political division thereof, changes in applicable law, fires,
hurricanes, floods, epidemics, riots, theft, quarantine restrictions, freight
embargoes or other similar causes beyond the reasonable control of the Service
Providers. In any such event, the Service Providers’ obligations hereunder shall
be postponed for such time as its performance is suspended or delayed on account
thereof. Each Service Provider will promptly notify the recipient of the
Service, either orally or in writing, upon learning of the occurrence of such
event of force majeure. Upon the cessation of the force majeure event, such
Service Provider will use commercially reasonable efforts to resume, or to cause
any other relevant Service Provider to resume, its performance with the least
practicable delay (provided that, at the election of the applicable Receiving
Party, the applicable term for such suspended Services shall be extended by the
length of the force majeure event).

ARTICLE VI

Liabilities

6.01. Consequential and Other Damages. None of the Service Providers shall be
liable to the Receiving Party with respect to this Services Agreement, whether
in contract, tort (including negligence and strict liability) or otherwise, for
any special, indirect, incidental or consequential damages whatsoever (except,
in each case, to the extent any such amount is paid to third parties by a
Receiving Party or its Affiliates) which in any way arise out of, relate to or
are a consequence of, the performance or nonperformance by it hereunder or the
provision of, or failure to provide, any Service hereunder, including with
respect to loss of profits, business interruptions or claims of customers.

6.02. Limitations of Liability. Subject to Section 6.03 hereof, the liability of
any Service Provider with respect to this Services Agreement or any act or
failure to act in connection herewith (including, but not limited to, the
performance or breach hereof), or from the sale, delivery, provision or use of
any Service provided under or covered by this Services Agreement, whether in
contract, tort (including negligence and strict liability) or otherwise, shall
be limited to actions or omissions resulting from intentional breach of this
Services Agreement or gross negligence, and, in any event, such liability shall
not exceed the fees previously paid to such Service Provider under this Services
Agreement.

 

-6-



--------------------------------------------------------------------------------

6.03. Obligation To Re-perform. In the event of any breach of this Services
Agreement by any Service Provider resulting from any error or defect in the
performance of any Service (which breach such Service Provider can reasonably be
expected to cure by re-performance in a commercially reasonable manner), the
Service Provider shall use its reasonable commercial efforts to correct in all
material respects such error, defect or breach or re-perform in all material
respects such Service upon receipt of the written request of the Receiving
Party.

6.04. Indemnity. Except as otherwise provided in this Service Agreement
(including the limitation of liability provisions in this Article VI), each
Party shall indemnify, defend and hold harmless the other Party from and against
any Liability arising out of the intentional breach hereunder or gross
negligence of the Indemnifying Party or its Affiliates, employees, agents, or
contractors (including with respect to the performance or nonperformance of any
Service hereunder). The procedures set forth in Sections 7.04 and 7.05 of the
Separation Agreement shall apply to any claim for indemnification hereunder.

ARTICLE VII

Termination

7.01. Termination. Notwithstanding anything herein to the contrary, this
Services Agreement shall terminate, and the obligation of the Service Providers
to provide or cause to be provided any Service shall cease, on the earliest to
occur of (i) the last date indicated for the termination of any Service on the
Services Schedule, as the case may be, (ii) the date on which the provision of
all Services has been terminated or canceled pursuant to Article IV hereof, or
(iii) the date on which this Services Agreement is terminated by TripAdvisor or
Expedia, as the case may be, in accordance with the terms of Section 7.02
hereof; provided that, in each case, no such termination shall relieve any Party
of any liability for any breach of any provision of this Services Agreement
prior to the date of such termination.

7.02. Breach of Services Agreement; Dispute Resolution. Subject to Article VI
hereof, and without limiting a Party’s obligations under Section 4.01, if a
Party shall cause or suffer to exist any material breach of any of its
obligations under this Services Agreement, including any failure to make a
payment within thirty (30) days after receipt of the statement describing the
Services provided for pursuant to Section 3.04 with respect to more than one
Service provided hereunder, and that Party does not cure such default in all
material respects within 30 days after receiving written notice thereof from the
non-breaching Party, the non-breaching Party shall have the right to terminate
this Services Agreement immediately thereafter. In the event a dispute arises
between the Parties regarding the terms of this Services Agreement, such dispute
shall be governed by Article X of the Separation Agreement.

7.03. Sums Due. In addition to any other payments required pursuant to this
Services Agreement, in the event of a termination of this Services Agreement,
the Service Providers shall be entitled to the immediate payment of, and the
Receiving Party shall within three (3) Business Days, pay to the Service
Providers, all accrued amounts for Services, Taxes and other amounts due under
this Services Agreement as of the date of termination.

 

-7-



--------------------------------------------------------------------------------

7.04. Effect of Termination. Section 2.02 hereof and Articles V, VI, VII and
VIII hereof shall survive any termination of this Services Agreement.

ARTICLE VIII

Miscellaneous

8.01. Incorporation of Separation Agreement Provisions. The provisions of
Article XIV of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein.

8.02. Ownership of Work Product. Subject to the terms of the Separation
Agreement, (i) each Service Provider acknowledges and agrees that it will
acquire no right, title or interest (including any license rights or rights of
use) to any work product resulting from the provision of Services hereunder for
the Receiving Party’s exclusive use and such work product shall remain the
exclusive property of the Receiving Party and (ii) each Receiving Party
acknowledges and agrees that it will acquire no right, title or interest (other
than a non-exclusive, worldwide right of use) to any work product resulting from
the provision of Services hereunder that is not for the Receiving Party’s
exclusive use and such work product shall remain the exclusive property, subject
to license, of the Service Provider.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be
executed by their duly authorized representatives.

 

EXPEDIA, INC. By:   /s/ Mark D. Okerstrom   Name:   Mark D. Okerstrom   Title:  
Executive Vice President & Chief Financial Officer TRIPADVISOR, INC. By:   /s/
Stephen Kaufer   Name:   Stephen Kaufer   Title:   President & Chief Executive
Officer



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 1

Knowledge Transfer

Scope of Services: In the functional areas listed below, subject to the
following limitations, Expedia personnel shall provide reasonably requested
knowledge transfer and general assistance to TripAdvisor personnel related to
matters that occurred prior to the Effective Date. No information or assistance
may be provided to the extent it would create a conflict of interest, violate
any confidentiality obligations, risk the loss of attorney-client privilege,
expose Expedia to potential liability or otherwise interfere with the operation
of Expedia’s business. TripAdvisor shall use all reasonable efforts to minimize
the extent of requested knowledge transfer and general assistance.

Term: 12 months

 

Functional Area

  

Cost*

  

Related Functions

Internal Audit

   $100 per hour   

Legal – Litigation

   $150 per hour   

Legal - Employment

   $150 per hour   

Legal – Corporate/Securities

   $150 per hour   

Legal – Software

   Applicable access fee   

Expedia shall provide

 

(i)     access to Upside Contract Management software on an as-needed basis, and

 

(ii)    access to TripAdvisor data from Expedia’s Serengeti Tracker e-billing
software system on an as-needed basis

Executive Expertise

   Per diem rate based on executive’s annual base salary   

Treasury

   $100 per hour   

SEC and External Financial Reporting

   $125 per hour    Expedia shall provide access to supporting documentation for
S-4 and other materials filed with the SEC prior to the Effective Date

Procurement/sourcing

   None    Parties will coordinate strategic sourcing for the companies in a
manner designed to optimize purchasing power and enhance cost savings

 

* In addition to per-hour charge, any out-of-pocket expenses will be charged to
Receiving Party.

 

1



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 2

Government Affairs Services

Scope of Services: Subject to the limitations set forth below, Expedia shall
provide reasonably requested Government Affairs Services to TripAdvisor. The
type and scope of such services to be provided shall be generally consistent
with the types of services provided within Expedia immediately prior to the
Effective Date, including:

 

  •  

Monitoring of state, federal and international legislative developments in
connection with the public policy interests of TripAdvisor, including, but not
limited to, anti-trust issues, review of competitive activities in the travel
space, airline activities, regulations relating to the vacation rental market,
ongoing review of international norms for online intermediaries, and guidance on
occupancy tax issues.

 

  •  

Making lobbying contacts, with state, federal and international policymakers.

 

  •  

Supervising and coordinating the activities of outside advisors in connection
with government affairs activities.

 

  •  

Advising TripAdvisor on political affairs strategy.

 

  •  

Overseeing TripAdvisor’s trade association memberships and representing
TripAdvisor in related matters.

 

  •  

Assisting TripAdvisor in communicating with regulatory agencies and achieving
regulatory compliance.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of the provider’s business.

Service Provider; Limitations: For Governmental Affairs Services, the primary
Service Provider at Expedia shall be [*], or his successor, and such Service
Provider shall dedicate no more than 15% of his time to the provision of
services to TripAdvisor pursuant to this Agreement.

Term: 12 months.

Early Termination: In the event of a change in the primary Service Provider
(i.e., the departure of [*] from the employ of Expedia), either Expedia or
TripAdvisor shall be permitted to terminate all Government Affairs Services upon
90 days’ written notice.

Cost: Charges for Government Affairs Services shall accrue on a cost plus 5%
basis, with cost calculated as 15% of the sum of [*]’s (or his successor’s)
(x) salary, (y) bonus target and (z) Expedia’s net cost of his benefits,
(adjusted for any salary, bonus or benefits increases). In other words, the
monthly charge will be equal to: 1/12 x (0.15 x ((base salary + target bonus +
annualized cost of benefits) x 1.05)). In addition, TripAdvisor shall be charged
for any out-of-pocket expenses incurred in connection with the provision of
services (e.g., travel costs).

 



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 3

Legal Services – Intellectual Property & Domain Name Acquisition

Scope of Services: Subject to the limitations set forth below, Expedia shall
provide TripAdvisor with reasonably requested assistance with regard to the
legal aspects of its intellectual property portfolio and in the acquisition of
domain names, urls and similar properties.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of the provider’s business.

Service Provider; Limitations: For these services, the primary Service Provider
shall be [*] and such primary Service Provider shall dedicate no more than 15%
of her time to the provision of services to TripAdvisor pursuant to this
Agreement.

Term: up to 12 months, as needed.

Early Termination: In the event of a change in the primary Service Provider
(i.e., the departure of [*] from the employ of Expedia), either Expedia or
TripAdvisor shall be permitted to terminate all intellectual property-related
legal services and domain name acquisition services upon 90 days’ written
notice.

Cost: Charges for intellectual property-related legal services and domain name
acquisition services shall accrue on a cost plus 5% basis, with cost calculated
as 15% of the sum of [*]’s (x) salary, (y) bonus target and (z) Expedia’s net
cost of her benefits, (adjusted for any salary, bonus or benefits increases). In
other words, the monthly charge will be equal to: 1/12 x (0.15 x ((base salary +
target bonus + annualized cost of benefits) x 1.05)). In addition, TripAdvisor
shall be charged for any out-of-pocket expenses incurred in connection with the
provision of services (e.g., travel costs).

 



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 4

Legal Services – Privacy

Scope of Services: Subject to the limitations set forth below, Expedia shall
provide TripAdvisor with reasonably requested assistance with issues relating to
privacy law.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of the provider’s business.

Service Provider; Limitations: For these services, the primary Service Provider
shall be [*] and such primary Service Provider shall dedicate no more than 10%
of her time to the provision of services to TripAdvisor pursuant to this
Agreement.

Term: Up to 12 months, as needed.

Early Termination: In the event of a change in the primary Service Provider
(i.e., the departure of [*] from the employ of Expedia), either Expedia or
TripAdvisor shall be permitted to terminate all privacy-related legal services
upon 90 days’ written notice.

Cost: Charges for privacy-related legal services shall accrue on a cost plus 5%
basis, with cost calculated as 10% of the sum of [*]’s (x) salary, (y) bonus
target and (z) Expedia’s net cost of her benefits, (adjusted for any salary,
bonus or benefits increases). In other words, the monthly charge will be equal
to: 1/12 x (0.1 x ((base salary + target bonus + annualized cost of benefits) x
1.05)). In addition, TripAdvisor shall be charged for any out-of-pocket expenses
incurred in connection with the provision of services (e.g., travel costs).

 



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 5

Legal Services – Corporate Secretarial

Scope of Services: Subject to the limitations set forth below, Expedia shall
provide TripAdvisor with reasonably requested assistance with corporate
formation, organization and maintenance matters.

Service Provider; Limitations: For these services, the primary Service Provider
shall be [*] and such primary Service Provider shall dedicate no more than 10%
of his time to the provision of services to TripAdvisor pursuant to this
Agreement.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of the provider’s business.

Term: Up to 12 months, as needed.

Early Termination: In the event of a change in the primary Service Provider
(i.e., the departure of [*] from the employ of Expedia), either Expedia or
TripAdvisor shall be permitted to terminate all corporate secretarial-related
legal services upon 90 days’ written notice.

Cost: Charges for corporate secretarial-related legal services shall accrue on a
cost plus 5% basis, with cost calculated as 10% of the sum of [*]’s (x) salary,
(y) bonus target and (z) Expedia’s net cost of his benefits, (adjusted for any
salary, bonus or benefits increases). In other words, the monthly charge will be
equal to: 1/12 x (0.1 x ((base salary + target bonus + annualized cost of
benefits) x 1.05)). In addition, TripAdvisor shall be charged for any
out-of-pocket expenses incurred in connection with the provision of services
(e.g., travel costs and outside vendor fees).

 



--------------------------------------------------------------------------------

Schedule 6

Tax and Transfer Pricing Services

Scope of Services: Subject to the limitations set forth below, Expedia shall
make Expedia in-house tax personnel reasonably available to TripAdvisor,
including outside consultants if needed, to provide reasonably requested
knowledge transfer and general assistance related to matters that occurred or
information that may have been obtained concerning TripAdvisor prior to the
Effective Date. In addition, tax services shall be provided as follows:

 

  •  

With respect to tax preparation and related matters concerning tax year 2011,
the Tax Sharing Agreement entered into by and between the Parties of even date
herewith shall govern the responsibilities of the Parties.

 

  •  

For any periods subsequent to tax year 2011, but not beyond the Term as stated
below:

 

  •  

Expedia in-house personnel shall provide to TripAdvisor consultative tax
services, including consultative services related to historical transfer pricing
positions and customer requests regarding permanent establishment questions.

 

  •  

Expedia in-house personnel shall prepare sales and occupancy tax returns through
March 2012 for SmarterTravel, including in the states of New York and South
Carolina, provided, however, that TripAdvisor provides to such personnel
appropriate supporting documentation and information in a timely manner.

 

  •  

TripAdvisor Service Provider, [*], shall provide to Expedia consultative tax
services. In the event of a change in the Service Provider (i.e., the departure
of [*] from the employ of TripAdvisor), either Expedia or TripAdvisor shall be
permitted to terminate all services to Expedia upon 90 days’ written notice.

Anything above to the contrary notwithstanding, nothing in this Schedule 6 shall
be interpreted to in any way limit the Parties’ respective rights and
obligations under the Tax Sharing Agreement and in the case of any conflict
between the above provisions and any provision in the Tax Sharing Agreement, the
Tax Sharing Agreement shall govern.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of the provider’s business. Each party shall use
reasonable efforts to minimize the extent of requested knowledge transfer and
assistance.

Cost: $125 per hour plus out-of-pocket expenses.

Term: Up to 12 months, as needed.



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 7

Finance and Accounting Services

Scope of Services: Subject to the limitations set forth below, Expedia shall
make Expedia in-house personnel reasonably available to TripAdvisor personnel to
provide the specific services set forth below and to provide reasonably
requested knowledge transfer and general assistance related to matters that
occurred or information that may have been obtained concerning TripAdvisor and
its business during the period prior to the Effective Date.

With regard to specific services, Expedia shall assist TripAdvisor with:

 

  •  

preparation and processing of certain journal entries and allocations related to
the payroll accounting function;

 

  •  

certain reconciliations, subledger maintenance procedures and systems conversion
related to the fixed asset accounting function;

 

  •  

support during the conversion process related to the time and expense reporting
function;

 

  •  

standard setup, processing and maintenance, and assistance with systems
conversion related to the accounts payable function; and

 

  •  

support for the accounts payable function for TripAdvisor’s Chinese entities.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of Expedia’s business. TripAdvisor shall use
reasonable efforts to minimize the extent of requested knowledge transfer and
assistance.

Cost: $85 per hour plus out-of-pocket expenses, which shall include vendor fees
charged to Expedia that relate to TripAdvisor processing (e.g., Concur fee
related to TripAdvisor expense reports)

Term: Up to 12 months, as needed.

 

2



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 8

Financial Systems and Support Services

Scope of Services: Subject to the limitations set forth below, Expedia shall
make Expedia in-house personnel reasonably available to TripAdvisor personnel to
provide services related to the systems conversion process as discussed below
and to provide reasonably requested knowledge transfer and general assistance
related to matters that occurred or information that may have been obtained
concerning TripAdvisor and its business during the period prior to the Effective
Date.

Expedia personnel will provide a reasonable level of assistance to TripAdvisor,
and will facilitate the support of third-party software providers, as reasonably
required during the conversion to standalone TripAdvisor financial systems.
During this financial systems conversion process, TripAdvisor will have access
to TripAdvisor data in all accounting and related modules, including, but not
limited to, accounts receivable; accounts payable; fixed assets; period-end
financial reporting, allocations and consolidation; global helpdesk; and
planning and forecasting.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of Expedia’s business. TripAdvisor shall use
reasonable efforts to minimize the extent of requested knowledge transfer and
assistance.

Term: Up to 12 months, as needed.

Cost: $85 per hour plus out-of-pocket expenses.

 

3



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 9

Corporate Development Services

Scope of Services: Subject to the limitations set forth below, Expedia shall
make Expedia in-house personnel reasonably available to TripAdvisor personnel to
provide reasonably requested knowledge transfer and general assistance related
to matters that occurred or information that may have been obtained concerning
TripAdvisor and its business during the period prior to the Effective Date,
including matters or information relating to any merger, acquisition or
investment that was completed prior to the Effective Date.

In addition, prior to March 31, 2012, upon the mutual written consent of the
parties and on account of timing of the in-progress build-out of the equivalent
TripAdvisor function, personnel in Expedia’s Corporate Development group may
provide assistance to TripAdvisor in connection with any potential merger,
acquisition of assets or securities or investment in a third party by
TripAdvisor that may arise subsequent to the Effective Date.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of Expedia’s business. TripAdvisor shall use
reasonable efforts to minimize the extent of requested knowledge transfer and
assistance.

Term: Up to 12 months, as needed.

Cost: $150 per hour plus out-of-pocket expenses.

 

4



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 10

Human Resources, Employment, Payroll and Benefits Services

A. Scope of Services: Subject to the limitations set forth below, Expedia shall
make Expedia in-house personnel reasonably available to TripAdvisor personnel to
provide the specific services set forth below and to provide reasonably
requested knowledge transfer and general assistance related to matters that
occurred or information that may have been obtained concerning TripAdvisor and
its business during the period prior to the Effective Date, if requested
information is available, or if existing suppliers are not able to provide such
information or assistance.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations or personally
identifiable health information, risk the loss of attorney-client privilege,
expose Expedia to potential liability or otherwise interfere with the operation
of Expedia’s business.

Human Resources, Employment, Payroll and Benefits Services:

Payroll processing administration and training - Expedia will provide transition
assistance with respect to payroll administration and training as reasonably
requested by TripAdvisor for up to 12 months, as needed. The cost will be the
incremental cost, if any, of Expedia providing this service to TripAdvisor.

US Benefits Administration - Hewitt will provide benefits administration and
customer service for TripAdvisor participants through December 31, 2011 under
the existing Expedia relationship. There will be no additional charge for this
service, the cost of which is included in the H&W Transition Period Amount (as
defined in the Employee Matters Agreement).

Employment Services - Continued coverage of TripAdvisor employees on the Expedia
sponsored benefits under the following benefits plans until such time that such
employees can be moved on to new TripAdvisor benefits plans: Australia (Colonial
First State and Financial Keys); China (Ping’an); and Hong Kong, Japan,
Singapore and South Korea (HTH Worldwide). The cost will be equal to the actual
cost incurred by Expedia in respect of covering the relevant TripAdvisor
employees. The service will be provided for no longer than 12 months.

Cost: $85 per hour plus out-of-pocket expenses.

 

5



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Term: Up to 12 months, as needed.

B. Scope of Services: Subject to the terms set forth below, the entity currently
known as TripAdvisor Consulting Services (Beijing) Co., Ltd. (the “Beijing
Entity”), shall provide services to Expedia in accordance with past practice in
respect of the Partner Services Group and Egencia businesses as described below.
The specific services provided to Expedia by the Beijing Entity relating to the
Partner Services Group (“PSG”) shall be provided pursuant to the terms of the
PSG Agreement.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose TripAdvisor to potential liability or
otherwise interfere with the operation of TripAdvisor’s business.

Cost:

PSG-related Services - Costs in respect of PSG-related services, including
balances accrued as of the Effective Date, and payment in respect of such costs
and balances shall be governed by the PSG Agreement; provided that, for the
avoidance of doubt, the reference to “employee benefits” in the definition of
Direct Costs in Section 1 of the PSG Agreement shall include any severance
costs.

Egencia-related Services -

Service Fee. As consideration for the services provided by the Beijing Entity
relating to Expedia’s Egencia business, Expedia shall pay the Beijing Entity or
its Affiliate an amount (the “Egencia Service Fee”) equal to:

(i) 100% of the Beijing Entity’s Direct and Indirect Costs, plus

(ii) 100% of the Beijing Entity’s Third Party Costs, plus

(iii) 100% of any net foreign exchange loss realized or unrealized by the
Beijing Entity, less

(iv) 100% of any net foreign exchange gain realized or unrealized by the Beijing
Entity, less

(v) 100% of any income realized by the Beijing Entity.

Subsections (i) to (v) above shall be included in the Egencia Service Fee
calculation only to the extent that they are attributable to Egencia-related
services provided by the Beijing Entity.

 

6



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Service Fee Exclusions. The Service Fee excludes the following items:
(i) interest income or expense recognized or incurred by the Beijing Entity;
(ii) any income taxes incurred by the Beijing Entity; and (iii) any costs
ordinarily categorized under U.S. Generally Accepted Accounting Principles as
“non-operating income/expenses.”

Certain Defined Terms: Capitalized terms used under the heading “Egencia-related
Services” in this Section B and used in Section C of this Services Schedule 10
that are not otherwise defined shall have the meanings set forth below.

“Direct Costs” means all direct costs incurred by the Service Provider that are
(i) attributable to the employees directly engaged in performing the Service
Provider’s duties as described in the applicable section of this Services
Schedule 10, including without limitation all salaries, wages, compensation, and
employee benefits (including severance) directly allocated to such employees;
and (ii) all costs attributable to the materials and supplies consumed in
rendering such services.

“Indirect Costs” means any indirect costs that relate to the Direct Costs
including, without limitation, an allocable portion of occupancy costs,
utilities, supervisory and clerical support, and other overhead, general, and
administrative costs (e.g., depreciation) reasonably allocable to the Service
Provider’s duties under the applicable section of this Services Schedule 10.

“Third Party Costs” means all costs incurred by the Service Provider for
services performed by third parties in respect of the services described in the
applicable section of this Services Schedule 10 including, but not limited to,
marketing or advertising agencies and professional services firms.

Term: Up to 12 months, as need.

C. Scope of Services: Subject to the terms set forth below, the individuals
listed on Schedule B of the Employee Matters Agreement (“Schedule B Employees”)
shall provide services to TripAdvisor in accordance with past practices until
the employment by Expedia of each Schedule B Employee is terminated (such period
of time in respect of each Schedule B Employee, the “Schedule B Transition
Period”).

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations or personally
identifiable health information, risk the loss of attorney-client privilege,
expose Expedia to potential liability or otherwise interfere with the operation
of Expedia’s business.

 

7



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Cost:

Service Fee. As consideration for the services provided by the Schedule B
Employees to TripAdvisor, TripAdvisor shall pay Expedia an amount (the “Schedule
B Service Fee”) equal to:

(i) 108% of the Direct and Indirect Costs arising from the services provided by
the Schedule B Employees to TripAdvisor during the Schedule B Transition Period,
plus

(ii) 100% of the Third Party Costs arising from the services provided by the
Schedule B Employees to TripAdvisor during the Schedule B Transition Period,
plus

(iii) 100% of any net foreign exchange loss realized or unrealized arising from
the services provided by the Schedule B Employees to TripAdvisor during the
Schedule B Transition Period, less

(iv) 100% of any net foreign exchange gain realized or unrealized arising from
the services provided by the Schedule B Employees to TripAdvisor during the
Schedule B Transition Period.

Service Fee Exclusions. The Schedule B Service Fee excludes the following items:
(i) interest income or expense recognized or incurred in respect of the
employment by Expedia of the Schedule B Employees; (ii) any income taxes
incurred in respect of the employment by Expedia of the Schedule B Employees;
and (iii) any costs ordinarily categorized under U.S. Generally Accepted
Accounting Principles as “non-operating income/expenses.”

Term: Up to 12 months, as needed.

D. Scope of Services: Amounts owed by Egencia to eLong pursuant to the terms of
the FSA Agreement, including balances accrued as of the Effective Date, and
payment in respect of such liabilities and balances shall be governed by the FSA
Agreement.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of Expedia’s business.

 

8



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 11

Real Estate Services

Scope of Services: Subject to the limitations set forth below, Expedia shall
make Expedia in-house personnel reasonably available to TripAdvisor personnel to
advise and consult regarding specific real estate transactions and to provide
reasonably requested knowledge transfer and general assistance related to
matters that occurred or information that may have been obtained concerning
TripAdvisor and its business during the period prior to the Effective Date.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Expedia to potential liability or otherwise
interfere with the operation of Expedia’s business. TripAdvisor shall use
reasonable efforts to minimize the extent of requested knowledge transfer and
assistance.

Term: Up to 12 months, as needed.

Cost: $125 per hour plus out-of-pocket expenses.

 

9



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 12

China ICP Hosting Services

Scope of Services: Subject to the limitations set forth below, TripAdvisor,
through a Chinese subsidiary, will continue to host ICP licenses, whether
currently held or subsequently obtained, for use by Expedia as needed to carry
out Expedia’s operations in China until the earlier of the end of the Term
stated below or the date on which Expedia secures such licenses through its own
Chinese entity or entities.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose either Party to potential liability or
otherwise interfere with the operation of either Party’s business.

Term: Up to 12 months, as needed.

Cost: TripAdvisor may charge Expedia an access fee based upon the cost of the
relevant ICP licenses. In addition, Expedia shall be charged for its pro rata
share of any out-of-pocket expenses incurred in connection with obtaining or
maintaining the relevant ICP licenses.

 

10



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 13

Shanghai Office Space

Scope of Services: Subject to the limitations set forth below, Expedia shall
continue to make available office space in its Shanghai office for one employee
of TripAdvisor until the earlier of the end of the Term stated below or the date
on which such TripAdvisor employee no longer requires such office space.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose either Party to potential liability or
otherwise interfere with the operation of either Party’s business.

Term: Up to 12 months, as needed.

Cost: Expedia may charge TripAdvisor a fee based upon the cost of the relevant
office space.

 

11



--------------------------------------------------------------------------------

Expedia-TripAdvisor Schedules to Transition Services Agreement

Final – December 20, 2011

 

Schedule 14

Intercompany Balance

Scope of Services: Subject to the limitations set forth below, each Party shall
use commercially reasonable efforts and exchange such information as is
necessary to settle the intercompany balance that exists as of the Effective
Date. This intercompany balance resulted from the payment of certain expenses by
Expedia on behalf of TripAdvisor related to the startup of TripAdvisor’s
operations in India.

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose either Party to potential liability or
otherwise interfere with the operation of either Party’s business.

Term: Up to 12 months, as needed.

Cost: Expedia may seek reimbursement from TripAdvisor for any third-party fees
paid by Expedia in connection with such settlement.

 

12